DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments and amendments, see pg. 5, with respect to The Objection to the Drawings have been fully considered and are persuasive.  The objection to the drawings has been withdrawn in view of amendment to the specification.
 Applicant’s arguments and amendments, see pg. 5, with respect to The Objection to the Claims 1, 4-8 and 12 have been fully considered and are persuasive.  The objection to claim 1, 4-8 and 12 has been withdrawn in view of amendment.
Applicant’s arguments and amendments, see pgs. 5-6, with respect to The Rejection of Claims 3, 8 and 11-13 under 35 U.S.C. 112(a) or 35 U.S.C 112 (pre-AIA ), first paragraph have been fully considered and are persuasive for claims 3 and 8, but are not persuasive for claims 11-13. While Applicant points to page 8, line 29 to page 9, line 2 for disclosing how “consistency of position can be determined” (see Remarks, pg. 6), the disclosure still lacks description of what an “internal check” is, how it is performed and by what structural component. The evidence pointed to, which mirrors the wording of claims 12 and 13, merely provides the two different approaches of “internal checks” based on “using a single plane” or “when data are collected from two planes”. Further, the description lacks description of the parameters for the “internal checks” and what output constitutes “consistency of positioning”. The term “consistency of positioning” does not provide sufficient description that one of ordinary skill in the art would ascertain its meaning in this context. Examiner interprets 
Applicant’s arguments and amendments, see pg. 6, with respect to The Rejection of Claims 2, 3, 6, 8 and 11-13 under 35 U.S.C. 112(b) or 35 U.S.C 112 (pre-AIA ), second paragraph have been fully considered and are persuasive regarding claims 2, 3, 6, and 8, but are not persuasive regarding claims 11-13. It remains unclear what is intended by the terms “internal check” and “consistency of positioning”. Further, for claim 12, the term “subsets of intersections” is not clarified by the evidence provided on page 1, lines 29-32. The text merely describes non-external navigation based systems that “relies on an accurate 3-D model of the imaged anatomy, and sufficient uniqueness of the 2-D planar intersection of that anatomy to provide 3-D positioning of sufficient accuracy and timeliness for the required navigation” (pg. 1, lines 23-32) in the background section of the specification.  However, this does not clarify what is intended by the “subset of intersections”. For instance, it is unclear whether this means pieces of 2-D B-mode ultrasound data or 2-D slices of 3-D image data. If it is meant to represent the former, then it is further unclear what constitutes “a subset” of 2-D B-mode ultrasound images relative to the single “real-time 2-D B-mode image of anatomy of interest” from claim 1.  For this reason, the rejection of claims 11-13 under 35 U.S.C. 112(b) is maintained. The rejection of claims 2, 3, 6, and 8 has been withdrawn in view of the  amendments.
 Applicant’s arguments, see pgs. 6-8, with respect to The Rejection of Claims 1, 2, 4, 5, 7, 9 and 10 under 35 U.S.C 102(a)(1) by Dufour et al. (WO 2015/193441, whereby US 
Applicant’s arguments, see pgs. 9, with respect to The Rejection of Claims 3 and 11-13 under 35 U.S.C 102(a)(1) or 35 U.S.C. 103 by Dufour have been considered but are moot in view of the updated grounds of rejection necessitated by amendment.
Applicant’s arguments, see pg9, with respect to The Rejection of Claim 6 under 35 U.S.C. 103 by Dufour in view of Liu et al (US 2014/0364739) and The Rejection of Claim 8 under 35 U.S.C. 103 by Dufour in view of Tome et al. (US 2019/0365648) have been considered but are moot in view of the updated grounds of rejection necessitated by amendment.
Claim Objections
Claim 1 is objected to because of the following informalities:  the 10th-11th line of claim 1 reads “determining a similarity metrics between the real-time 2-D B-mode image two or more 2-D slices”. Examiner has interpreted the claim language as “determining a similarity metrics between the real-time 2-D B-mode image and two or more 2-D slices”  Appropriate correction is required.
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites “wherein the subset includes two or more 2-D slices and the matching includes determining similarity metrics between the real-time 2-D B-mode images two or more 2-D slices, including a different similarity metric for each of the two or more 2-D slices.” However, there is insufficient description in the Applicant’s specification to support “a different similarity metric for each of the two or more 2-D slices.” The paragraphs pointed to on pg. 7 of Applicant’s Remarks (“page 7, lines 13-20, page 8, lines 10-12, page 9, lines 17-19, and page 5, lines 21-25”) do not provide support for different similarity metrics for each 2-D slice with the 2-D B-mode image. While the specification states that the “metric that quantifies image similarity” can be “[f]or example, a normalized, zero-shift cross-correlation, or mutual information” (pg. 8, lines 10-12), this does not limit that each 2-D slices is compared to the real-time 2-D B-mode images by a different similarity metric. Instead, the paragraph merely provides examples of what the similarity metric may be. Thus, the bolded claim language above represents new matter. 
Further, claim 11 recites “performing an internal check for a consistency of positioning”, however, no information is provided elsewhere in the claim or in the specification as to what the “consistency of positioning” is, how it is performed and by what system element. Applicant merely provides a similar rending of the claim in paragraph [0040], which only provides the difference in performing the “internal check” based whether a “a single plane” or “two planes” 
Further, claim 12 recites “subsets of intersections”, but there is no description provided for defining this term. 
Regarding claim 13, it is further not provided by the specification as to how “when data is collected from two planes, one of the planes is used to check the first plane”. Specifically, what in the second plane is used relative to the first plane, and what outcomes are expected from the “check”. In this case, using a biplane probe results in generating perpendicular imaging planes at the same imaging location. Thus it is not apparent how the second plane provides information about the “consistency of positioning” of the first plane when both the first and second planes are representative of the same location. Therefore, the nature of the ‘use’ is not self-evident and requires detailed disclosure. Therefore, applicant lacks written description as to how to use one plane to check the other because no additional information on the ‘use’ is provided. 
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Claim 11 recites “performing an internal check for a consistency of positioning.” However, it is unclear what is meant by the term ‘internal’ as it is not linked to any structural element, nor what information is being ‘checked’ and how. Further, it is unclear what characteristic of feature is being internally checked for consistency of positioning. Therefore, one of ordinary skill in the art would not be apprised of the metes and bounds of the claim as it is unclear how the ‘internal check’ is being performed and on what element of claim 1. For these reasons, the claim is indefinite. Claims 12 and 13 are rejected under 112(b) by virtue of their dependency on claim 11.
Claim 12 further recites “one or more different subsets of intersections”, but it is unclear from the claim language and the specification the subsets of intersections are related to the other subsets of previous claims (e.g., “subset of planar cuts” in claim 6, and “subset” in claims 7 and 8). Further, it is unclear what the ‘intersection’ of the subset is in reference to. Additionally, it is unclear what type of data is indicated by the “intersections”. For these reasons, the claim is indefinite.
Claim 13 is further rejected for reciting “wherein when data are collected from two planes, one of the planes is used to check the first plane”, as it is unclear what information constitutes the ‘check’ and how it is being performed, and how the relationship between two pieces of information from the same imaging position enable a check for determining “consistency of positioning” . For this reason the claim is indefinite.


Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7, and 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over Dufour et al. (WO 2015/193441, of which US 2017/0196540 is relied upon for citation purposes as a US equivalent) in view of Kim et al. (US 2014/0235998). For the following sections, instant claim language is represented by underlined text, while the evidence from the reference(s) are presented in quotation marks.
With respect to claim 1, Dufour teaches a method (Fig. 8 and associated text in paragraphs [0068]-[0073]), comprising: 
obtaining a real-time 2-D B-mode image of anatomy of interest in a region of interest, wherein the real-time 2-D B-mode image is generated with ultrasound echoes sensed by transducer elements of a transducer array: In Fig. 8, Dufour teaches “at step 68, the ultrasound probe 14 acquires the ultrasound image data 46” ([0070]). It is defined in the reference that the ultrasound image acquired is “2D ultrasound data” ([0034]), which is the same as B-mode ultrasound. Therefore, ‘2D B-mode’ is redundant as 2D ultrasound and B-mode ultrasound represent the same ultrasound images. Further, the description of step 68 as “the ultrasound probe 14 acquires the ultrasound image data” (emphasis added) inherently suggests in is acquired in real-time. Further, the probe 14 of Dufour has “at least one transducer array including a multitude of transducer elements for transmitting and receiving ultrasound waves” ([0046]), wherein receiving ultrasound waves necessarily represents echoed waves reflected from the anatomy of interest. Fig. 4a also illustrates a real-time 2-D B-mode image 46. 
segmenting one or more anatomical features from the real-time 2-D B-mode image in step 70 of Fig. 8 and as described in [0070]: “acquired ultrasound image data 46 is segmented at step 70 in order to determine the anatomical features 48 within the ultrasound image data 46.” Fig. 4a further illustrates the segmentation “in order to identify the vessels 48 as the anatomical features” ([0060]).
While Dufour teaches obtaining a 2-D slice of anatomically segmented 3-D navigation image data for the same region of interest, wherein the 2-D slice is from a same plane in Figs. 4a and 4b (reproduced below) and steps 62 and 64 of Fig. 8 (“the method 60 starts with receiving the 3D medical image data 40 as shown at step 62 followed by the segmentation of the 3D medical image data 40 as shown at step 64” ([0069]), whereby “in Fig. 4a, b an ultrasound image and an image of the three-dimensional medical image data 40 of the same portion of the liver is schematically shown” ([0058]) such that the plane of the 2-D medical image slice from the “3D medical image data 40” is of the same plane as the ultrasound image 46; Fig. 4b includes segmentation data 42 generated by the “segmentation unit 24” in Fig. 1), it does not explicitly teach multiple slices of anatomically segmented 3-D navigation image data. Although it is well known to that multiple 2-D slices can be obtained from 3-D imaging data, Kim is relied on instead for an explicit teaching. 

    PNG
    media_image1.png
    356
    960
    media_image1.png
    Greyscale

Figs. 4a,b of Dufour, where a) depicts a 2-D ultrasound image and b) depicts a 2-D slice of 3-D medical image data
a first cross-sectional image of the real-time medical image, selecting a two-dimensional (2D) medical image corresponding to the first cross-sectional image among a plurality of 2D medical images forming the 3D medical image based on an anatomical feature appearing in the first cross-sectional image, and generating a coordinate conversion function to convert the coordinate system used by the first medical apparatus to the coordinate system used by the second medical apparatus based on the selected 2D medical image and the first cross-sectional image” ([0013]). Here, the “first cross-sectional image of the real-time medical image” corresponds to the real-time 2-D B-mode image, and the “3D medical image” corresponds to the 3-D navigation image data formed by “a plurality of 2D medical images” representing the 2-D slices.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the processing of medical image data 40 of Dufour with the processing by the image registration apparatus 130 of Kim such that multiple 2D medical image slices are obtained from the 3D medical image of “an anatomical feature appearing in” the real-time 2-D ultrasound image since it is well-known in the field of 3D medical imaging that “a plurality of 2D medical images” form “the 3D medical image” (Kim, [0013]). 
Kim is further relied on to teach matching the real-time 2-D B-mode image to at least a subset of the 2-D slices based on the segmented anatomical features, wherein the subset includes two or more 2-D slices and the matching includes determining similarity metrics between the real-time 2-D B-mode image two or more 2-D slices, including a different similarity metric for each of the two or more 2-D slices and identifying a 2-D slice of the two or more 2-D slices of the anatomically segmented 3-D navigation image data that is most similar to the real-time 2-D B-mode image based on the similarity metrics resulting from the matching. Specifically, Kim discloses step S205 in Fig. 2 which “is described in detail with reference to Fig. 3” [0070]. In particular “[i]n operation S315, the method selects a 2D medical image corresponding to the first cross-sectional image from among a plurality of 2D medical images that form the 3D medical image, based on an anatomical feature of the first cross-sectional medical image. To do so, the medical image registration apparatus 130 compares the anatomical feature of the first cross-sectional image and an anatomical feature of the 2D medical images forming the 3D medical image. As a result of the comparison, the medical image registration apparatus 130 detects a 2D medical image having the largest similarity with the first cross-sectional image from the 3D medical image. Referring to Fig. 10,” (reproduced below) “a 3D medical image 1030 includes a plurality of 2D medical images. The medical image registration apparatus 130 detects a 2D medical image 1033 having the largest similarity with respect to the anatomical feature with the first cross-sectional image 1020 from the 3D medical image 1030” ([0072]). Kim further describes how the “medical image registration apparatus 130 calculates a similarity between the anatomical object segmented in the first cross-sectional image and the anatomical object segmented in the 3D medical image…For example, the medical image registration apparatus 130 expresses using a numerical measure of similarity how similar the anatomical objects observed and segmented in the first cross-sectional image are, compared to those observed and segmented in the 2D medical images forming the 3D medical image” ([0078]). Further Kim discloses that the similarity measure may be calculated “by using a Gabor wavelet 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Dufour as conveyed above for claim 1 and for the same reason.

    PNG
    media_image2.png
    548
    646
    media_image2.png
    Greyscale

Fig. 10 of Kim illustrating the comparison and identification of a 2-D frame of 3D medical image data.
identifying at least one of a location and an orientation of the transducer array relative to the anatomy based on the match in [0060]: “The image data 40, 46 are both segmented in order to identify the vessels 48 as the anatomical features. During the segmentation center lines 50, 52 of the vessels 48 in the ultrasound image data 46 and the 3D medical image data 40 are extracted and used for the respective correlation. On the basis of the so extracted center lines 50, 52 a correlation of the vessels 48 in the different images can be performed with high precision and high reliability so that the position of the probe 14 can be determined with respect to the segmentation data 42 of the 3D medical image data 40 and calibrated.”
With regard to claim 2, Dufour further teaches wherein the segmenting of the one or more anatomical features is based on at least one of prior quantitative results, a data rate, a speed of motion and a predetermined number of anatomical structures to segment (underlined text taught). Segmenting the one or more anatomical features in an image necessarily includes basing it on a predetermined number of anatomical structures to segment. The term ‘predetermined’ in this particular claim is interpreted as having knowledge of the anatomical features to be segmented, which necessarily determines the number of anatomical features to segment. Therefore, the evidence conveyed above in claim 1 for step 70 ([0070]) teaches segmenting the anatomical features is performed based on the number of anatomic features selected for segmentation in the image. Since the claim recites segmenting based on a number of elements in alternative form, evidence for only one of the elements in the list (i.e., predetermined number of anatomical structures to segment) is required for rejection.
With regard to claim 3, Dufour further teaches determining the predetermined number based on a positioning accuracy and a speed of image update. One ordinarily skilled in the art a priori knowledge of the position of an object relative to an anatomy and the amount of time required to update the image. Additionally, performing the operations necessarily involves beginning with predetermined values. Alternatively, in view of the collective evidence it would have been obvious to those skilled to determine the predetermined number based on a positioning accuracy and a speed of image update which would yield predictable results with respect to optimized fidelity and image acquisition rates.
Regarding claim 4, Dufour further teaches wherein the segmenting of the one or more anatomical features is based on knowledge of relative locations and boundaries of segmented anatomic structures in the 3-D navigation image data. The broadest reasonable interpretation of the claim element, based on knowledge of relative locations and boundaries of segmented anatomic structures in the 3-D navigation image data, encompasses the a priori knowledge of anatomical structures and their positions relative to each other, which is well known in the art of ultrasound imaging as state in [0053]: “since the shape and the position of the organs within the patient's body are well known”. Further, segmented anatomic structures are a representation of the actual anatomic structures themselves, therefore a knowledge of the locations and boundaries of the anatomical structures themselves necessitates a knowledge of their segmentations after image processing. Finally, a 3D navigation image is indicative of a body which is inherently three-dimensional. Thus a knowledge of the relative locations and boundaries of anatomic structures in the body is inherent to that same knowledge of the relative locations and boundaries of anatomic structures (segmented or not) in a 3D reference image. Therefore, the segmentation of Dufour in step 70 and as illustrated in Fig. 4a is necessarily based on a knowledge of relative locations and boundaries of segmented anatomic structures in the 3-D navigation image data.
claim 5, Dufour further teaches wherein the segmented anatomy in the anatomically segmented 3-D navigation image data is based on segmentable anatomy within the real-time 2-D ultrasound plane in [0060]: “As shown in Fig. 4a and b , vessels 48 of the liver are identified in the ultrasound image data 46 and the 3D medical image data 40 as the anatomical features and used for the calibration of the positioning unit 26. The image data 40, 46 are both segmented in order to identify the vessels 48 as the anatomical features.” The matching takes place between the real-time 2-D B-mode ultrasound images and 3-D navigation image data in order to determine the location of the probe, thus necessitating that the “ultrasound image and…image of the three-dimensional medical image data 40 of the same portion of the liver” ([0058]) would be segmentable based on the same anatomy imaged.
  	Regarding claim 7, Dufour further teaches wherein the subset is defined from knowledge of where the ultrasound probe is in relation to the scanned volume and an orientation of the image plane at step 66 of Fig. 8 and [0070]: “the position of the ultrasound probe 14 is determined by the position determining unit 26 as shown at step 66.” The ultrasound systems such as this necessarily have a priori knowledge of the position of the ultrasound probe that is placed relative to the scanned volume. Further, the obtained images from the probe at that position necessarily make up the subset of 2-D slices of the scanned volume and their orientation. Further, Dufour states that “In Fig. 3b , the relative position of the ultrasound probe 14 with respect to the organs in the segmentation data 42 is schematically shown... On the basis of the known position of the ultrasound probe 14 with respect to the anatomical objects in the field of view 44 of the ultrasound probe 14 can be easily identified with a high reliability” ([0056]). Finally, the broadest reasonable interpretation of orientation include the relative a priori position of the ultrasound probe in relation to the scanned volume.
	With regard to claim 9, Dufour further teaches wherein the matching is based on one or more of a normalized zero-shift cross-correlation, mutual information and cross-correlation in [0060]: “During the segmentation center lines 50, 52 of the vessels 48 in the ultrasound image data 46 and the 3D medical image data 40 are extracted and used for the respective correlation. On the basis of the so extracted center lines 50, 52 a correlation of the vessels 48 in the different images can be performed with high precision and high reliability.” In other words, the matching is based on mutual information (i.e., the segmented vessels in the ultrasound image data 46 and 3D medical image data 40) as well as based on a correlation of the segmented information. 
	In regard to claim 10, Dufour further teaches excluding one or more of the segmented one or more anatomical features from the real-time 2-D B-mode image from the matching. The description in [0060] discloses that “image data 40, 46 are both segmented in order to identify the vessels 48 as the anatomical features. During the segmentation center lines 50, 52 of the vessels 48 in the ultrasound image data 46 and the 3D medical image data 40 are extracted and used for the respective correlation. On the basis of the so extracted center lines 50, 52 a correlation of the vessels 48 in the different images can be performed with high precision and high reliability so that the position of the probe 14 can be determined with respect to the segmentation data 42 of the 3D medical image data 40 and calibrated.” Therefore, the calibration unit excludes the segmentation of the liver itself from the matching.
Regarding claim 11, Dufour further teaches the method of claim 1, further comprising performing an internal check for a consistency of positioning. Under the broadest reasonable 
With respect to claim 12, the modification of Dufour further teaches the method of claim 11, wherein when using a single plane, one or more different subsets of intersections are matched to the subset of the 2-D slices and results are compared to each other as previously disclosed in the matching of claim 1 in paragraph [0072] and Fig. 10 of Kim. Further, Kim teaches that in “operation S305 the method acquires the real-time medical image captured by the first medical apparatus 120. The acquired real-time medical image is subsequently continuously updated” ([0070]). Thus multiple 2-D B-mode ultrasound images are acquired by the image being “continuously updated”. 
Regarding claim 13, the modification of Dufour further teaches the method of claim 11, wherein when data are collected from two planes, one of the planes is used to check the first plane as previously disclosed in the matching of claim 1. Further, it is inherent to a biplane probe to obtain perpendicular image planes from the same imaging location. Additionally, it would have been obvious to one of ordinary skill in the art to determine and compare the position of an object in two image planes of the same anatomical target.


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Dufour and Kim as applied to parent claim 1, and further in view of Liu et al (US 2014/0364739).
The modification of Dufour teaches the method of claim 1, but does not explicitly teach wherein the matching is based on template matching to the subset of the 2-D slices of the segmented 3-D image data. Liu, which teaches a system for analyzing vasculature using medical image data such as ultrasound imaging with an analogous system for registering images through inter-slice registration, discloses a template matching protocol in [0044]: “the template is based 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the teaching of Dufour to explicitly include matching of the 2D image data with subsets of 3D image slices based on the teaching of Liu, since template matching is a well-known method in the art for registering images sharing a common feature. 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Dufour and Kim as applied to parent claim 1, and further in view of Toume et al (US 2019/0365348).
The modification Dufour teaches the method of claim 1, but does not explicitly disclose wherein the subset includes first cuts of the 3-D navigation image data to identify a general location of the probe followed by second cuts to further localize the probe, wherein the first cuts are more sparse than the second cuts. 
Toume teaches an analogous ultrasound device for a volume of tissue for reconstruction of three dimensional ultrasound images. Specifically, Toume teaches that “the combination of mechanical degrees of freedom and electronic degrees of freedom provide, for example, for a larger field of view, obtaining image planes in a relatively larger number of different orientations, improved fine tuning for capturing quality ultrasound images, and/or for scanning a volume of tissue for reconstruction of three dimensional ultrasound images… The mechanism provides for improved sweeping of the ultrasound transducer along a volume of tissue, for example, for reconstruction of 3D ultrasound images of the volume. The improvement may be, for example, in terms of increased volume that may be imaged and/or improved image quality” ([0086]). Stated differently, the movement based on the high number of degrees of freedom allows for an increase in the number of scans (i.e., higher density) that are involved in reconstructing the 3D volume. Therefore, one skilled in the art would be aware of geometric constraints of the ultrasound probe in relation to the scanned anatomy as per a priori knowledge of the anatomy that is well known in the field. Thus, one skilled in the art would move the ultrasound probe in fewer directions (i.e., fewer degrees of freedom) to obtain few image planes in the subset for coarser identification of the probe given a specific anatomical constraint. It would follow that one skilled in the art would subsequently move the probe based on the higher degrees of freedom to enable more fine-tuned probe localization. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Dufour to include movement of the probe for ultrasound imaging in number of directions (i.e., different number of degrees of .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REMY C COOPER whose telephone number is (571)270-1816. The examiner can normally be reached M-Th 8:00 a.m. - 6:00 p.m. ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTOPHER KOHARSKI can be reached on (571)272-7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REMY C COOPER/            Examiner, Art Unit 3793             

/CHRISTOPHER KOHARSKI/            Supervisory Patent Examiner, Art Unit 3793